Citation Nr: 1007807	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  05-15 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date prior to October 20, 
2004 for service connection for a major depressive disorder.

2.  Entitlement to a rating in excess of 10 percent for 
service-connected major depressive disorder.

3.  Entitlement to service connection for schizophrenia.

4.  Entitlement to service connection for a sinus disorder.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).




REPRESENTATION

Veteran  represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran had active military service from March 1994 to 
February 1995.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of December 2002, February 2004, August 
2005 and November 2009 rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

The Veteran's earlier effective date, increased rating, and 
sinus disorder service connection claims are addressed in the 
REMAND portion of the decision below and are therefore 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if any further 
action is required on his part.


FINDINGS OF FACT

1.  The service connection claim for schizophrenia stems from 
the RO's interpretation of his October 2004 claim for a 
psychiatric disability as two claims, a claim to reopen a 
previously denied psychiatric disability claim (later 
referred to as a depressive disorder) and an initial claim 
for service connection for schizophrenia.

2.  In the Board's February 2008 decision, the Board 
essentially consolidated these issues and remanded the matter 
for a medical opinion to determine whether the Veteran had 
any psychiatric disability that was attributable to service 
or his service-connected disabilities.  
 
3.  In a September 2009 VA medical examination report, the VA 
examiner found the Veteran's psychiatric disorder, major 
depression, to be linked to the Veteran's service-connected 
disabilities. 
 
4.  Service connection for the Veteran's psychiatric 
disability was established in a November 2009 rating action, 
removing any case or controversy regarding any such claim.  


CONCLUSION OF LAW

There are no remaining allegations of error of fact or law 
for appellate consideration with respect to a claim of 
entitlement to service connection for a psychiatric disorder 
and the Veteran's appeal is therefore dismissed.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By way of history, the RO construed the Veteran's October 
2004 service connection claim for a psychiatric disability as 
two claims, a claim to reopen a previously denied "nervous 
disorder" claim, thereafter referred to as a depressive 
disorder, and an initial service connection claim for 
schizophrenia, apparently based on evidence of record 
reflecting multiple psychiatric diagnoses.

In the Board's February 2008 decision, the Board essentially 
consolidated these issues and remanded the matter for a 
medical opinion to determine whether the Veteran had any 
psychiatric disability that was attributable to service or 
his service-connected disabilities.  In a September 2009 VA 
medical examination report, the VA examiner found the 
Veteran's psychiatric disorder, major depression, to be 
linked to the Veteran's service-connected disabilities.  
Service connection for the Veteran's psychiatric disability 
was established in a November 2009 rating action, thereby 
removing any case or controversy regarding any such claim.  

Accordingly, there is no remaining allegation of error of 
fact or law with respect to this claim.  Therefore, dismissal 
of the Veteran's appeal for service connection schizophrenia, 
is the appropriate action.  See 38 U.S.C.A. §  7105(d).  


ORDER

The appeal of the claim for service connection for 
schizophrenia, is dismissed.


REMAND

Earlier Effective Date and Increased Rating Claims

In order to appeal an RO rating decision to the Board, 
certain procedural steps must be followed to grant the Board 
jurisdiction to review the case.  Once a rating decision is 
issued, the Veteran or his or her representative must file a 
timely notice of disagreement (NOD).  So long as the issues 
being appealed are clear, the agency of original jurisdiction 
(AOJ) by law must then issue a statement of the case (SOC).  
Finally, to convey jurisdiction to hear the case at the 
Board, the Veteran must file a timely, substantive appeal.  
38 C.F.R. §§ 19.26, 20.200, 20.201, 20.302(a).

The Veteran's claim of entitlement to service connection for 
psychiatric disability was granted by a November 2009 rating 
decision, and a 10 percent disability rating was assigned.  

In a statement submitted in December 2009, the Veteran 
indicated he would like to appeal the assignment of the 
effective date for that grant of service connection as well 
as his initial assignment of a 10 percent disability rating.

No special wording is required for a NOD, and the Veteran's 
December 2009 statement clearly conveyed his wish to appeal 
the effective date and initial rating assigned in his 
November 2009 rating decision.  As such, the Veteran's 
December 2009 statement serves as a NOD for the downstream 
issues of assignment of an effective date and an initial 
rating.  See 38 C.F.R. §§ 20.201, 20.302(a).  However, the 
Veteran has not been provided with an SOC on these issues, 
and this should be accomplished.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 
Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 
124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  The 
Veteran is advised that if he wishes to perfect his appeal to 
the Board, he must file a timely substantive appeal after 
receiving his SOC.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997); Archbold, 9 Vet. App. at 130.

Service connection for a Sinus Disorder

The Veteran is seeking service connection for a chronic sinus 
condition that he contends he developed in service.  The 
Veteran's service treatment records reflect a March 1994 
diagnosis of sinusitis, and the Veteran affirmed having 
sinusitis in a post-service 1997 report of medical history.  
VA treatment records reflect that he has carried a diagnosis 
of chronic sinusitis on his computerized VA problem list 
since 2004, when a December 2004 CT scan of the Veteran's 
paranasal sinuses was interpreted to reveal sinusitis.  The 
Veteran's subsequent VA treatment records reflect treatment 
for allergic rhinitis.  

The Veteran underwent a VA otolaryngological examination in 
October 2009, at which time the examiner reviewed the 
Veteran's claims file and cited three VA otolaryngological 
treatment records from 2002 reflecting the Veteran's 
treatment for allergic rhinitis, not sinusitis.  After 
examining the Veteran and reviewing x-rays of his sinuses, 
the examiner diagnosed the Veteran with allergic rhinitis and 
noted that there was no evidence of any sinus pathology at 
the time of the examination.  The examiner further found that 
given the absence of any sinus pathology, a medical opinion 
regarding the relationship between any diagnosed sinus 
disorder and service was not warranted.  

The Board first notes that the 2002 VA otolaryngological 
treatment records referenced by the examiner in his report 
are not of record and should be obtained.  See 38 C.F.R. § 
3.159(c)(2) (2009).  Furthermore, the examination report does 
not reflect the examiner's review of the Veteran's 2004 
paranasal sinus CT scan, as the examiner notes that a review 
of the Veteran's claims file was noncontributory for 
sinusitis, citing only the aforementioned 2002 allergic 
rhinitis treatment.  As this CT scan represents radiological 
evidence of a diagnosed sinus disorder during the pendency of 
this claim, it is evidence that should be considered by the 
examiner when determining the nature of any current sinus 
disorder.  Finally, the Board also finds that after a 
complete review of the Veteran's claims file, the medical 
examiner should discuss whether any presently diagnosed sinus 
disorder, including allergic rhinitis, had its onset in or is 
otherwise attributable to service.

TDIU

Adjudication of the Veteran's TDIU claim is deferred pending 
the outcome of the Veteran's remanded claims.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should issue a statement of the 
case with respect to the issues of (1) 
entitlement to an effective date for 
service connection for a major depressive 
disorder prior to October 20, 2004 and (2) 
a rating in excess of 10 percent for 
service-connected major depressive 
disorder.  The Veteran should be informed 
of the period of time within which he must 
file a substantive appeal to perfect his 
appeal to the Board concerning this issue.  

If a timely substantive appeal is not 
filed, the claim should not be certified 
to the Board.  If a timely substantive 
appeal is filed, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

2. Obtain copies of the Veteran's VA 
medical treatment records from 2002 
(specifically including the March, April, 
and July 2002 otolaryngological treatment 
records referenced in the Veteran's 
October 2009 VA otolaryngological 
examination report), and from October 2009 
to the present.

3.  Next, the Veteran's claims file should 
be returned to the physician who performed 
the Veteran's October 2009 VA 
otolaryngological examination, if 
possible.  If this examiner is 
unavailable, the claims file should be 
reviewed by an appropriate VA medical 
professional.

The examiner is asked to review all of the 
relevant medical evidence of record, 
including the Veteran's December 2004 VA 
paranasal CT scan which a December 2004 VA 
treatment record reflects was interpreted 
to reveal sinusitis, and reconcile this 
radiological evidence with an earlier 
finding that there was no evidence of 
sinus pathology of record.  The examiner 
should then opine whether any currently-
diagnosed sinus disorder, including both 
chronic sinusitis or allergic rhinitis, 
had its onset in or is otherwise related 
to service.
 
A complete rationale should be provided 
for all opinions expressed.  If the 
examiner determines that a medically-sound 
opinion cannot be reached, it is requested 
that an explanation as to why that is so 
be included.  

4.  Thereafter, the evidence should be 
reviewed, and the Veteran's claims, 
including entitlement to a TDIU, should be 
re-adjudicated.  If the Veteran's claims 
remain denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an opportunity to respond before the 
case is returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


